Citation Nr: 0740825	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-14 951	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a total left knee replacement with osteoarthritis prior to 
August 5, 2005.  

2.  Entitlement to an evaluation in excess of 60 percent for 
total left knee replacement with osteoarthritis, subsequent 
to August 5, 2005.  

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an increased rating for a left knee 
disability, and denied entitlement to TDIU.  

The veteran requested a hearing before a Veterans Law Judge.  
He withdrew his hearing request in April 2004.

This matter was previously before the Board in June 2004.  
The issues on the title page of the decision at that time 
were entitlement to an evaluation in excess of 30 percent for 
service-connected post-operative residuals of a left knee 
replacement and entitlement to a TDIU.  

Following the requested development, the RO, in a September 
2005 rating determination, assigned a temporary total 
disability evaluation from June 30, 2004, to August 1, 2004, 
a 30 percent disability evaluation from August 1, 2004, to 
August 5, 2005, and a 60 percent disability evaluation from 
August 5, 2005.  As a result of the RO's actions, the issues 
are listed as such on the title page of this decision.  

The issue of a TDIU is remanded to the Appeals Management 
Center (AMC) in Washington, DC.  The veteran and his 
representative will be notified by VA if further action is 
required on his part.


FINDINGS OF FACT

1.  For the time period from June 1, 2001, through January 6, 
2004, the veteran's left knee TKA residuals were manifested 
by severe weakness and pain, but did not more closely 
resemble that of an amputation of a lower extremity at the 
upper third of the thigh.

2.  For the time period from January 6, 2004, through May 28, 
2005, which includes the one year time period following the 
May 2004 second left TKR surgery, the veteran was entitled by 
law to a 100 percent disability evaluation pursuant to 
Diagnostic Code 5055.  

3.  For the time period subsequent to August 1, 2005, the 
veteran's left knee TKA residuals have been manifested by 
severe weakness and pain, but do not more closely resemble 
that of an amputation of a lower extremity at the upper third 
of the thigh.

CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability evaluation for 
status post left TKR have been met from June 1, 2001 to 
January 6, 2004.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.68, 
4.71a, Diagnostic Codes 5055, 5161 (2007).

2.  The criteria for a 100 percent disability evaluation for 
a 2nd left TKR were met from January 6, 2004, through July 
31, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.68, 4.71a, Diagnostic Codes 5055, 5161. 

3.  The criteria for a rating in excess of 60 percent for 
status post left TKR for the time periods between June 1, 
2001, and January 6, 2004, and subsequent to 
August 1, 2005, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.68, 4.71a, 
Diagnostic Codes 5055, 5161.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The June 2002, June 2004, and September 2004 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The September 2004 letter 
asked the veteran to submit all pertinent evidence in his 
possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

As the left TKR has already been recognized as service 
connected, the first three Dingess elements are 
substantiated.  The VCAA letters provided notice as to the 
rating of disability.  The veteran has not received VCAA 
notice with regard to an effective date.  Any notice error 
will be presumed prejudicial unless VA can show that the 
error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

During the course of this appeal, agencies of original 
jurisdiction have set effective dates for the assigned 
ratings.  These actions should have provided actual notice 
regarding the effective date element.  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007)  

The veteran's left knee disability has been rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Prosthetic 
replacement of a knee joint, for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
will be assigned.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to 38 C.F.R. Part 4, Diagnostic Codes 
5256, 5261, or 5262.  The minimum rating assigned will be 30 
percent.  

On April 13, 2000, the veteran underwent a left TKR.  In a 
June 2000 rating determination, the RO assigned a 100 percent 
disability from April 13, 2000, to June 1, 2001.  

In March 2001, the veteran requested an increased evaluation 
for his left knee disorder.  

At the time of an April 2001 VA examination, the veteran 
reported having pain and not being able to walk any 
distances.  After he mowed the lawn, his knee and leg would 
swell.  The most the veteran could do was walk through Wal-
Mart if he could lean on a cart.  The left knee was noted to 
be much bigger than the right.  There were well-healed 
surgical scars measuring at least 25 cm. in the anterior 
portion.  The knee was quite tender, medially and laterally.  
There was quadriceps atrophy.  There was also marked 
crepitus.  

Range of motion for the knee was from 0 to 100 degrees, with 
stiffness and pain after 100 degrees.  The veteran walked 
with a slight limp.  He had great difficulty performing toe 
and heel walking and was barely able to squat.  A diagnosis 
of residuals of left knee injury, status post total knee 
replacement with pain and decrease in range of motion, was 
rendered.  

The examiner stated that the veteran would not be able to 
tolerate prolonged standing or walking.  

At the time of a July 2001 examination, R. Lynch, M.D., a 
private physician, indicated that the veteran had a range of 
motion of 30 degrees.  There was some swelling of the knee 
and a scar down the midline.  The veteran could not squat.  
He also could not stand or stoop for any period of time.  It 
was Dr. Lynch's opinion that the veteran should be medically 
retired.  

At the time of an April 2003 outpatient visit, the veteran 
was noted to have "fairly decent" range of motion.  He 
lacked full extension by a few degrees and had 100 degrees of 
flexion.  

At the time of a December 2003 outpatient visit, the veteran 
was noted to have significant cellulitis from the knee down 
with significant swelling.  This was noted to have begun when 
he picked a piece of skin off the left second toe.  He was 
admitted to directly to the hospital.

On January 6, 2004, the veteran underwent surgery for an 
infected left total knee replacement with osteomyelitis of 
the left tibia and left distal femur.  The left TKR component 
was removed.  Irrigation and debridement of the bone and soft 
tissue of the left knee were performed and gentamicin 
impregnated beads and spacer blocks were inserted.  

On May 25, 2004, the veteran underwent a reimplantation of 
the left total knee arthroplasty with removal of the cement 
antibiotic spacer.  

At the time of an August 2004 VA examination, the veteran's 
mobility was noted to be severely impaired because of 
postoperative limitations of the left knee.  He mobilized 
with the help of a wheelchair and with his wife pushing the 
wheelchair.  The joint was very painful on motion and he wore 
a splint to keep it extended.  The veteran was unable to bend 
or flex the knee because of postoperative splinting.  A 
diagnosis of severe degenerative arthritis of the left knee 
status post two total knee replacements complicated by 
persistent MRSA infections requiring surgeries, skin 
grafting, and antibiotics, was rendered.  Range of motion was 
unable to be performed because of limitations imposed by 
recent surgical procedures.  

At the time of a June 2005 VA examination, the veteran 
reported walking with a cane at all times. He had stopped 
using a wheelchair in October 2004.  He could only walk 75 
feet before having to rest.  The veteran could climb a few 
steps sideways, one at a time.  He could only stand for 15 
minutes at a time and then had to rest.  He could not run.  
He had fatigability, lack of endurance, weakness, loss of 
range of motion, stiffness, and swelling.  His left knee was 
3 times the size of his right knee.  The left knee did not 
lock.  He had significant loss of range of motion and could 
not do any labor such as mowing the lawn.  Physical 
examination of the left knee showed range of motion from 0 to 
40 degrees with pain and from 0 to 30 degrees with 
repetition.  The veteran showed extreme fatigability and 
could not full weight bear on the knee for more than a few 
minutes.  

Diagnoses of status post total knee replacement of the left 
knee due to severe degenerative disease with loss of range of 
motion, pain, fatigability, weakness and anterior 
instability, symptomatic; lymphedema of the left leg, status 
post total knee replacement and MRSA infection, chronic and 
symptomatic; and loss of sensation left leg secondary to 
lymphedema and multiple surgeries, symptomatic, were 
rendered.   

For the appeal period prior to May 24, 2004, the veteran was 
consistently noted to have significant limitation of motion.  
At times, atrophy and osteomyelitis were noted as were 
limitations in the ability to walk and ambulate (suggesting 
weakness) and the knee replacement had to be removed.  The 
criteria for a 60 percent disability evaluation are 
approximated during this period.  

The record shows that a second TKR was performed during 
private hospitalization from May 25 to May 28, 2004.  The 
veteran was entitled to, and in receipt of, a temporary total 
rating for compensation during the one month period following 
hospitalization for the replacement.  He was entitled to a 
100 percent rating for one year after the one month initial 
temporary total rating.  38 C.F.R. § 4.71a, Note (1) 
following Diagnostic Code 5056.

The one month temporary total rating commenced on the first 
day of the month after hospital discharge, June 1, 2004.  
38 C.F.R. § 4.30(a) (2007).  The one year total rating was, 
accordingly, warranted from August 1, 2004 to July 31, 2005. 

Since July 31, 2005, the evidence has shown continuing 
weakness, and significant limitation of motion.  As late as 
December 2006, the veteran was reported to require a walker 
for 30 to 50 percent of his ambulation.  The agency of 
original jurisdiction has assigned a 60 percent rating 
effective August 5, 2005, but the disability appears to have 
been severe during the period beginning August 1, 2005.

With the exceptions of the periods when 100 percent ratings 
were assigned, the veteran has been awarded a 60 percent 
rating.  The "amputation rule" provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.

A 60 percent rating is provided for an amputation of the 
thigh, above the knee, at the middle or lower third.  38 
C.F.R. § 4.71, Diagnostic Code 5162, 5163 5164.  Because the 
veteran's disability is in the knee, or below the middle 
third of the thigh, the amputation rule precludes a schedular 
evaluation in excess of 60 percent.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case the veteran has been hospitalized for a few 
relatively brief periods during the course of his appeal.  
Frequent hospitalization has not been reported.

The veteran has perfected an appeal as to entitlement to 
TDIU, and that issue is being remanded for an opinion as to 
whether the left knee disability, the sole service connected 
condition, renders the veteran unemployable.  The question 
remains as to whether the disability causes a different level 
of marked interference with employment that would require 
referral for consideration of an extraschedular rating.  

The 60 percent rating is meant to compensate for considerable 
time lost from work.  38 C.F.R. § 4.1 (2007).  The 60 percent 
evaluation contemplates at least severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007) (providing a 50 percent rating for migraines 
manifested by severe economic inadaptability).  The record 
does not show a more severe level of interference with 
employment with the possible exception of entitlement to a 
total rating, which remains to be determined.

The Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent disability evaluation for status post left TKR 
from June 1, 2001 to May 25, 2004, is granted.

A 100 percent disability evaluation for a 2nd left TKR from 
August 1, 2004, through July 31, 2005, is granted.

An evaluation in excess of 60 percent for status post left 
TKR is granted from August 1, 2005.  


REMAND

The duty to assist requires that in adjudicating a claim for 
TDIU, VA obtain an examination which includes an opinion on 
what effect the veteran's service-connected disability has on 
his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) 72006).  There is no current opinion of 
record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether the service-connected total left 
knee replacement with osteoarthritis 
precludes employment consistent with his 
education and occupational experience.  
The examiner should provide a rationale 
for the opinion. 

2.  If the claim on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


